Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected for the recitation of alternative yarn configuration without an “or” separating each alternative. The language currently reads as if all the recited alternatives are required. Applicant is advised to recite “or” between each alternative. 
Claim 9 is rejected for the recitation of alternative yarn configuration without an “or” separating each alternative. The language currently reads as if all the recited alternatives are required. Applicant is advised to recite “or” between each alternative.
Claim 10 is rejected for the recitation of alternative yarn configuration without an “or” separating each alternative. The language currently reads as if all the recited alternatives are required. Applicant is advised to recite “or” between each alternative.
Claim 11 is rejected for the recitation of alternative yarn configuration without an “or” separating each alternative. The language currently reads as if all the recited alternatives are required. Applicant is advised to recite “or” between each alternative.
Claim 13 is rejected for the recitation of “ono” in line 3. It is believed Applicant intended to recite “on”. Applicant is advised to take corrective action. 
Claim 19 is rejected for the recitation of alternative yarn configuration without an “or” separating each alternative. The language currently reads as if all the recited alternatives are required. Applicant is advised to recite “or” between each alternative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (PG Pub. 2019/0316347) in view of Han et al. (PG Pub. 2013/0167503).
Regarding claims 1, 12 and 18, Scott et al. teaches a reinforced intumescent coating for a structure, a reinforcing fabric comprising a woven fabric comprising a plurality of yarns and a yarn for a reinforcing fabric configured for expansion of an intumescent material. Scott et al. are silent regarding the specifics of the yarn. However, Han et al. teach a composite yarn comprising a fire resistant component (such as carbon fiber or aramid fiber) and crimping component bonded to the fire resistant component where the fire resistant component is in a crimped state and the crimping component is in a relaxed state when bonded (bonding occurs when the tension is released off the crimping component in order to resist external force applied to the hybrid fiber and, as a result, the composite fiber may have enhanced tensile strength and elasticity. The yarn is configured to be woven into a woven fabric with the fire resistant component in the crimped state and the crimping component in the relaxed state. The woven fabric is woven with the plurality of composite yarns with the firs resistant component maintained in the crimped state and the crimping component maintained in the relaxed state in each of the plurality of composite yarns and when the woven fabric is imbedded in an intumescent material, the woven fabric is configured to reinforce the intumescent material during heat expansion and mechanical loads form the expanding intumescent material in a controlled and predictable manner. The reinforced intumescent material is applied to the structure and the reinforced intumescent material is configured to protect the structure from fire and extreme heat. It would have been obvious to one of ordinary skill in the art to use the composite yarn of Han et al. in Scott et al. in order to resist external force applied to the hybrid fiber and, as a result, the composite fiber may have enhanced tensile strength and elasticity and arrive at the claimed invention. 
Regarding claims 2 and 19, the woven fabric is imbedded in the intumescent material and is subjected to heat where the intumescent expands (by definition of intumescent) and forces of expansion of the intumescent material act on the composite yarns (via expansion) where the crimping component of each composite yarn is configured to expand or soften thereby straightening the crimped state of the fire resistant component.
Regarding claim 3, when the woven fabric is imbedded in the intumescent material and reaches a decomposition point or a melt point of the crimping component, the crimping component is configured to fully release the crimped state of the fire resistant component to fully extend where the fire resistant component is configured to carry the full load of the intumescent material expanding while remaining imbedded therein.
Regarding claim 4, the fire resistant component is in a sinusoidal shape in the crimped state (once the tension is released on the elastic fiber). 
Regarding claims 5 and 13, Given Han et al. teach tailored crimp in order to resist external force applied to the hybrid fiber and, as a result, the composite fiber may have enhanced tensile strength and elasticity and provides motivation to use the composite yarn in Scott et al. who teach woven fabric impregnated with intumescent material the crimped state of the fire resistant component is considered to be configured to have a tailored crimp based on a desired use of intumescent material. It would have been obvious to one of ordinary skill in the art to use the composite yarn of Han et al. in Jewett in order to resist external force applied to the hybrid fiber and, as a result, the composite fiber may have enhanced tensile strength and elasticity and arrive at the claimed invention.
Regarding claims 6 and 14, the crimping component is a stretchy fiber wherein each composite yarn is manufactured by stretching the stretchy fiber and bonding the fire resistant component to the stretched stretchy fiber whereby when the stretchy fiber is relaxed to the relaxed state, the fire resistant component is crimped to the crimped state. 
Regarding claim 7, the woven fabric includes an open mesh, leno weave wherein the yarns in the open mesh, leno weave of the woven fabric include a plurality of warp yarns and a plurality of weft yarns where a mesh size of the woven fabric is configured by a number of yarns per inch for the plurality of warp yarns and the plurality of weft yarns. Scott et al. are silent regarding the composite yarn. However, as set forth above and incorporated herein by reference, Han et al. teach the composite yarn with the fire resistant component  and crimping component. The woven fabric is woven in the open mesh, leno weave where the fire resistant component is maintained in the crimped state and the crimping component is in the relaxed state for each of the plurality of warp yarns and the plurality of weft yarns. The woven fabric is imbedded in the intumescent material and is subjected to heat where the intumescent material expands, the crimping component in each warp yarn and each weft yarn of the woven fabric is configured to expand in both the warp direction and the weft direction from the forces of the intumescent material expansion acting on the woven fabric thereby increasing the mesh size of the woven fabric. It would have been obvious to one of ordinary skill in the art to use the composite yarn of Han et al. in Scott et al. in order to resist external force applied to the hybrid fiber and, as a result, the composite fiber may have enhanced tensile strength and elasticity and arrive at the claimed invention. 
Regarding claim 8, the mesh size of the woven fabric is approximately ¼” opening between adjacent warp yarns and weft yarns [US Patent 5,580,648 which is incorporated in Scott et al.].
Regarding claims 9 and 15, the fire resistant component is made from fire-resistant material and includes a continuous filament and the crimping component is a synthetic fiber with elasticity configured to stretch up to 5 times its length. 
Regarding claim 10, the fire resistant material of the fire resistant component includes continuous filament and specially formulated nylon.
 Regarding claims 11, 16 and 20, Han et al. teach carbon fiber, but is silent regarding the claimed carbon fiber being fully carbonized and the useful temperature. It would have been obvious to one of ordinary skill in the art to use fully carbonized carbon fiber in order to affect the mechanical properties of the carbon fiber as is known in the art. The claim language recites “useful temperature” without defining what useful is. The carbon fiber of Han et al. is considered to be useful between 1000 and 3000 degrees Fahrenheit. the crimping component as taught by Han et al. is not made from a second fire resistant material and has a melting temperature between 200 and 400 degrees Fahrenheit as polyester is taught. The reinforced intumescent coating is configured to protect the structure from fire and extreme heat of temperatures of approximately 1100 degrees Fahrenheit. Further, it would have been obvious to use any intumescent material as Scott et al. teach intumescent materials are known in the  art and it would have been obvious to select the intumescent material to protect the structure form fire and extreme temperatures of any temperature, including approximately 1100 degrees Fahrenheit. 
Regarding claim 17, the crimping component as taught by Han et al. is not made from a second fire resistant material and has a melting temperature between 200 and 400 degrees Fahrenheit as polyester is taught. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789